Name: Council Regulation (EC) No 1881/2002 of 14 October 2002 rectifying Regulation (EC) No 2200/96 relative to the starting date of the transitional period for the recognition of producer organisations
 Type: Regulation
 Subject Matter: marketing;  plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R1881Council Regulation (EC) No 1881/2002 of 14 October 2002 rectifying Regulation (EC) No 2200/96 relative to the starting date of the transitional period for the recognition of producer organisations Official Journal L 285 , 23/10/2002 P. 0013 - 0014Council Regulation (EC) No 1881/2002of 14 October 2002rectifying Regulation (EC) No 2200/96 relative to the starting date of the transitional period for the recognition of producer organisationsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Pursuant to Article 13(1) of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(4), a transitional period of two years, starting from its date of entry into force, in which the provisions of Title IV of the aforementioned Regulation would apply, was granted to producer organisations recognised under Regulation (EEC) No 1035/72(5), who did not meet the requirements for recognition of Regulation (EC) No 2200/96. This two-year transitional period could be extended to five years subject to acceptance by the relevant Member State of an action plan presented by the producer organisation in order to comply with all requirements provided for by Regulation (EC) No 2200/96 for being granted recognition by that Member State.(2) Regulation (EC) No 2200/96 defines in Article 13(1) the starting date of the two- and five-year transitional periods as the date of entry into force of the Regulation, namely 21 November 1996. This date is the result of an error; as a matter of fact, eligibility for transitional measures as from the date of entry into force of Regulation (EC) No 2200/96 would have been meaningless since Regulation (EEC) No 1035/72 was still in force until 31 December 1996. Instead, the starting date for the transitional periods should have been the date of application of Regulation (EC) No 2200/96.(3) It is therefore appropriate to rectify the error in Article 13(1) of Regulation (EC) No 2200/96. Since the effects of that error could have negatively affected producer organisations having benefitted from the said transitional periods, it is appropriate to apply the corresponding provisions as from the date of application of Regulation (EC) No 2200/96,HAS ADOPTED THIS REGULATION:Article 1Article 13(1) of Regulation (EC) No 2200/96 shall be replaced by: "1. Producer organisations recognised under Regulation (EEC) No 1035/72 before the entry into force of this Regulation and which are unable to qualify for recognition under Article 11 of this Regulation without a transitional period may continue to operate under the provisions of Title IV for two years as from 1 January 1997, provided that they remain in compliance with the requirements of the said Articles of Regulation (EEC) No 1035/72."Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall apply as from the date of entry into force of Regulation (EC) No 2200/96.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 October 2002.For the CouncilThe PresidentM. Fischer Boel(1) Proposal forwarded to the Council on 29 May 2002.(2) Opinion delivered on 24 September 2002 (not yet published in the Official Journal).(3) Opinion delivered on 18 September 2002 (not yet published in the Official Journal).(4) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 545/2002 (OJ L 84, 28.3.2002, p. 1).(5) OJ L 118, 20.5.1972, p. 1. Regulation as last amended by Commission Regulation (EC) No 1363/95 (OJ L 132, 16.6.1995, p. 8).